UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-------------------------------------------------------x
UNITED STATES,
                                                                      No. 13 CR 986-LTS
                                   Plaintiff,                         No. 16 CV 1884-LTS

                 -against-

JAMIL SPELLER,

                                    Defendant.
-------------------------------------------------------x

                                                    ORDER

                 The Court has received a letter, dated January 7, 2020, (Docket Entry No. 279) from

Petitioner’s trial counsel which purports to comply with the Court’s order, dated December 20,

2019, (Docket Entry No 277), directing him to file an affidavit explaining his decision not to

invoke Johnson in an appeal of Petitioner’s conviction. The January 7 letter is not an affidavit.

                 Accordingly, Mr. Palma is directed to file an affidavit, or declaration in the form

prescribed by 28 U.S.C. § 1746, in compliance with the Court’s order of December 20, 2019, no

later than Monday, January 13, 2020.

        SO ORDERED.

Dated: New York, New York
       January 8, 2020


                                                                       /s/ Laura Taylor Swain
                                                                       LAURA TAYLOR SWAIN
                                                                       United States District Judge

Copy Mailed to:           Richard Palma, Esq.
                          381 Park Ave S., Ste 701
                          New York, NY 10016

Copy e-mailed to:         Richard Palma, Esq.
                          rpalma@verizon.net



ATTNYAFFDORD.DOCX                                          VERSION JANUARY 8, 2020                    1
